09-4209-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A099 320 448
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of August, two thousand ten.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                PETER W. HALL,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       XIUZHI LI,
14                Petitioner,
15
16                      v.                                      09-4209-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gerald Karikari, New York, New York.
24
25       FOR RESPONDENT:               Varuni Nelson, Scott Dunn, Margaret
26                                     M. Kolbe, Assistant United States
27                                     Attorneys (Dione M. Enea, Special
28                                     Assistant United States Attorney, Of
29                                     Counsel; Benton J. Campbell, United
30                                     States Attorney, Eastern District of
31                                     New York), Brooklyn, New York.
1
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

6        Xiuzhi Li, a native and citizen of the People’s

7    Republic of China, seeks review of a September 11, 2009

8    order of the BIA, affirming the December 19, 2007 decision

9    of Immigration Judge (“IJ”) Barbara A. Nelson, which denied

10   her application for asylum, withholding of removal, and

11   relief under the Convention Against Torture (“CAT”).     In re

12   Xiuzhi Li, No. A099 320 448 (B.I.A. Sept. 11, 2009), aff’g

13   No. A099 320 448 (Immigr. Ct. N.Y. City Dec. 19, 2007).       We

14   assume the parties’ familiarity with the underlying facts

15   and procedural history in this case.

16       Under the circumstances of this case, we review the

17   decision of the IJ as supplemented by the BIA.     See Yan Chen

18   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

19   applicable standards of review are well-established.     See 8

20   U.S.C. § 1252(b)(4)(B).

21       Substantial evidence supports the agency’s adverse

22   credibility determination.     Xiu Xia Lin v. Mukasey, 534 F.3d
23   162, 167 (2d Cir. 2008).     Under the REAL ID Act of 2005,



                                     2
1    Pub. L. No. 109-13, 119 Stat. 302 (May 11, 2005), the agency

2    may, considering the totality of the circumstances, base a

3    credibility finding on an applicant’s demeanor, the

4    plausibility of her account, and inconsistencies in

5    statements, without regard to whether they go to the heart

6    of the asylum claim.    8 U.S.C. § 1158(b)(1)(B)(iii).   Here,

7    the agency reasonably relied on: (1) inconsistencies in Li’s

8    testimony regarding the date when Chinese authorities

9    discovered her practice of Christianity and the date of her

10   baptism; (2) her demeanor; and (3) a lack of reliable

11   corroboration.    See id.   In addition, the agency reasonably

12   found that Li’s submission of potentially fraudulent

13   documents undermined her overall credibility.     Siewe v.

14   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).

15       Accordingly, because Li based her withholding and CAT

16   claim on the same factual predicate as her asylum claim, the

17   IJ’s adverse credibility determination was fatal to her

18   application for asylum, withholding of removal, and CAT

19   relief.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

20   2006).    Furthermore, although Li argued that she established

21   a pattern or practice of persecution against Chinese

22   Christians, substantial evidence supports the IJ’s finding



                                     3
1    that persons similarly situated to Li are not routinely

2    singled out for persecution in China.    See Hongsheng Leng v.

3    Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15
16
17
18




                                    4